                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:19-cv-270-GCM

 EFREN DELGADO,

                   Plaintiff,

 v.
                                                         ORDER
 ALLSTATE INSURANCE COMPANY,
 et al,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Steven M. Levy, filed July 29, 2019 (Doc. No. 5).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Levy is admitted to appear before this court

pro hac vice on behalf of Defendants, The Allstate Corporation, Allstate Indemnity Company,

and Allstate Insurance Company.

       IT IS SO ORDERED.


                                         Signed: August 1, 2019
